Citation Nr: 0918367	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  00-05 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from February 1979 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
San, Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.

In May 2001, the Veteran testified before a Decision Review 
Officer sitting at the RO. A transcript of the hearing is 
associated with the claims folder and has been reviewed.  
Thereafter, in March 2004, the Board denied the Veteran's 
TDIU claim.

Subsequently, the Veteran filed a timely appeal of the 
Board's March 2004 denial with the United States Court of 
Appeals for Veterans Claims (Court).  In March 2005, the 
Court issued an Order vacating the March 2004 decision and 
remanding it to the Board for further development and 
adjudication.  In June 2005, the Board remanded for further 
development. 

In October 2006, the Board again denied the Veteran's TDIU 
claim, and the Veteran filed a timely appeal of the Board's 
October 2006 denial with the United States Court of Appeals 
for Veterans Claims (Court).  In February 2008, the Court 
issued an Order vacating the October 2006 decision and 
remanding it to the Board for further development and 
adjudication.  The case has since returned to the Board for 
appellate review.

In March 2009, the Veteran submitted additional evidence 
along with a waiver of initial RO consideration.


FINDINGS OF FACT

1.  The Veteran is service-connected for degenerative joint 
disease of the lumbar spine with radiculopathy, rated as 60 
percent disabling, and residuals of a partial rupture of the 
left Achilles tendon, rated as 10 percent disabling.

2.  The Veteran completed college, and has worked as a window 
distribution clerk and teller with the United States Postal 
Service (U.S.P.S.), as well as an office clerk in state 
government.  

3.  It is not shown that the Veteran's service-connected 
disabilities of the lumbar spine and left Achilles tendon, or 
the medications prescribed for such disabilities, render him 
unemployable.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In the present case, the Veteran was provided with the notice 
required by the VCAA in a November 2002 letter.  That letter 
advised the Veteran to submit any pertinent evidence to VA, 
informed him of the evidence required to substantiate the 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, and the assistance that VA 
would provide to obtain evidence on his behalf. Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

All available evidence pertaining to the Veteran's claim has 
been obtained, and the Veteran has been afforded appropriate 
VA examinations.  The claims folder contains service 
treatment records, a hearing transcript, post-service medical 
records from the VA Medical Center in San Juan, evidence from 
the Social Security Administration (SSA) and the Office of 
Personnel Management, as well as private medical evidence 
from various medical providers.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence. Therefore, the Board is satisfied that VA has 
complied with its duty to assist the Veteran in the 
development of the facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the Veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the Veteran's TDIU claim, 
no additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran under the holding in Dingess/Hartman, supra.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2008) (harmless error).

Entitlement to a TDIU

The Veteran contends that he is entitled to a TDIU.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the Veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the Veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled. 38 C.F.R. § 4.16(b).  In cases were 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.  

According to the Veteran's application, received in February 
2001, he indicated that he completed college.  He reported 
that he last worked at the Post Office in 1991 and that he 
left his job due to his service-connected disabilities.

The Veteran is currently service-connected for degenerative 
joint disease of the lumbar spine, rated as 60 percent 
disabling, and residuals of a partial rupture of the left 
Achilles tendon, rated as 10 percent disabling.  Since his 
service-connected lumbar spine disability is evaluated as 60 
percent disabling, he meets the schedular requirements under 
the provisions of 38 C.F.R. § 4.16(a) (one service-connected 
disability rated at 60 percent or higher).

The question that remains, however, is whether his service- 
connected psychiatric disability precludes him from obtaining 
or engaging in substantially gainful employment. The central 
inquiry is, "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor 
advancing age may be considered in the determination. 3 8 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

For the veteran to prevail on his TDIU claim, it is necessary 
that the record reflect some factor which takes his case 
outside the norm of other such Veterans.  38 C.F.R. §§ 4.1, 
4.15 (2008).  The sole fact that the Veteran is unemployed or 
has difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment.  Therefore, the question now presented 
is whether the Veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
appellant can find employment.  See Van Hoose, supra.

Evidence relevant to the Veteran's TDIU claim includes an 
April 1992 VA consultation sheet which shows that the Veteran 
was evaluated for complaints of pain and cramps in his left 
Achilles tendon.

VA medical records dated in 1992 and 1993 show that the 
Veteran received therapy for his low back pain.

The Veteran was deemed disabled by the SSA, effective 
February 1993; "Affective Disorder" was listed as his primary 
diagnosis, and "Chronic Lumbar Sprain" as his secondary 
diagnosis.

Review of private medical records dated in the 1990s reflects 
that the Veteran was treated for his psychiatric disability, 
allergies, and low back pain. A private neurological 
evaluation report dated in June 1993 shows that the Veteran 
had low back, radiating pain, at times.  Tenderness and 
moderate spasm over the lumbar paravertebral muscles were 
also noted.

VA examination report dated in September 1996 shows evidence 
of "severe lumbosacral paravertebral muscle spasm" and 
"exquisite pain objectively on all movements of the lumbar 
spine."

A February 1998 disability determination reflected that the 
Veteran's primary diagnosis was "Affective Disorders," and 
his secondary diagnosis was "Sprains and Strains."

In May 1999, the Veteran underwent a VA examination of the 
spine. The Veteran complained of low back pain.  On 
examination, there was evidence of mild lumbar spasm, mild 
tenderness to palpation on lumbar paravertebral muscles, and 
pain on motion of the lumbar spine; the Veteran had a normal 
gait cycle.  Although he could walk unassisted, the Veteran 
used crutches when walking long distances.

A computer check verified that the Veteran had primary clinic 
evaluations due to low back pain in August 1999, November 
1999, and February 2000.

During a March 2000 VA examination of the spine, the Veteran 
stated that he could not work, could not lace his shoes, and 
had difficulty walking due to his lumbar spine disability.  
On clinical examination, there was significant loss of spinal 
motion, but the examiner found no objective evidence of 
painful motion, no lumbar paravertebral muscle spasm, and no 
tenderness to palpation of the lumbar paravertebral muscles.  
There were no postural abnormalities of the back or fixed 
deformities.  The Veteran had a normal gait.  Mild weakness 
of the ankles, dorsiflexor muscles, and extensor hallux 
longus muscles were noted, as was diminished pinprick on the 
right L5-S1 dermatome of the foot.  The examiner rendered a 
diagnosis of degenerative joint disease of the lumbar spine 
with radiculopathy.

At the Veteran's May 2001 personal hearing, he testified that 
he had to stop working at the U.S.P.S. as a window clerk 
because he could not stand for eight hours on account of his 
back disability.

On August 2005 VA examination of the joints, the veteran 
reported "on and off" heel pain with radiation to the left 
calf associated with numbness.   He reported taking multiple 
medications, to include Neurontin, which he refers nausea and 
dizziness.  Dorsiflexion of the left ankle was to 15 degrees, 
and plantar flexion was to 30 degrees, all without evidence 
of pain.  There was exquisite tenderness to palpation on the 
left Achilles tendon insertion.  Diagnosis was residuals of a 
partial rupture of the left Achilles tendon.

On August 2005 VA examination of the spine, the Veteran 
reported having constant low back pain with radiation to the 
posterior legs up to the heels associated with numbness and 
tingling.  He reported that such pain as severe in intensity.  
He also indicated that he was prescribed Neurontin which 
yielded temporary relief for 3 hours.  He reported nausea and 
dizziness as a side effect of Neurontin. The veteran stated 
that prolonged sitting or standing caused low back pain, as 
well as cold and rainy days and stress.  There was functional 
loss due to pain, fatigue, and weakness following repetitive 
use of the thoracolumbar spine on forward flexion from zero 
to 90 degrees, on extension from 10 to 30 degrees, and right 
and left lateral flexion and rotations from 15 to 30 degrees.  
There was no functional loss due to repetitive use of the 
spine due to lack of endurance.  There was objective evidence 
of painful motion on all movements of the thoracolumbar 
spine.  Also, there was palpable spasm of the lumbar spine.  
There was no weakness of the legs with muscle strength graded 
5/5.  There was also tenderness to palpation of the lumbar 
spine.  The examiner determined that the Veteran was not 
unemployable on account of his service-connected 
disabilities.  

According to VA treatment records dated in 2008 reflect that 
the Veteran underwent physical therapy sessions for continued 
chronic low back pain.  

On review, the Board finds that the Veteran's TDIU claim must 
be denied.  Review of the record shows evidence of painful 
lumbar spine motion, palpable lumbar spasm, and radiculopathy 
of the lumbar spine exhibited on August 2005 VA examination.  
And on VA examination of the joints conducted in August 2005, 
the Veteran walked with a limp, and there was evidence of 
"exquisite" tenderness on palpation of the left Achilles 
tendon, however, there was no pain on motion and no evidence 
of subluxation of the left ankle.  Notwithstanding the above-
noted symptoms, the significant impairment resulting from the 
lumbar spine disability and left ankle disability is already 
acknowledged and represented by the 60 percent and 10 percent 
evaluations currently assigned, respectively.  

Despite the Veteran's assertion that he left his last job due 
to service-connected orthopedic problems, records from the 
U.S.P.S. show that he had to leave his job due to his 
psychiatric disability and allergic rhinitis, both of which 
are not service-connected. Further, while the SSA 
characterized the Veteran's lumbar spine disability as his 
secondary disability, the Veteran's non service-connected 
psychiatric impairment is considered his primary disability.  
Lastly, the Board notes that the most current objective 
evidence shows that the Veteran is employable.  In this 
regard, the examiner of an August 2005 examination of the 
spine opined that the Veteran is able to work in a light duty 
position, albeit with some restrictions with regard to 
pushing, pulling, lifting, carrying, sitting, standing, 
walking, and jumping.  This opinion was rendered following a 
review of the claims folder, and took into account the 
findings on examination as well as the veteran's complaints, 
to include reports of nausea and dizziness secondary to his 
prescribed pain medication.  

Thus, considering the Veteran's college education and his 
experience as a teller, the Board concludes that he is not 
precluded from pursuing gainful employment due solely to 
service-connected disabilities.  The record does not contain 
an objective opinion favorable to the Veteran.

The Board acknowledges that the veteran submitted physical 
therapy notes dated in 2008 that show complaints of 
"exacerbating" low back pain symptoms.  However, the 
symptoms and complaints presented in October 2008 are 
essentially the same as shown on the August 2005 VA 
examination report, thus, the Board concludes that another VA 
examination is not warranted as the objective evidence does 
not show a worsening of disability.  In both 2005 and 2008, 
the veteran reported severe, constant back pain, particularly 
on prolonged standing or sitting.  Tenderness of the lumbar 
spine, limitation of lumbar spine motion, and muscle spasms 
were noted in both 2005 and 2008.  Muscle strength in the 
lower extremities appears to have diminished somewhat in 
2008, however the examiner noted that the veteran's pain 
inhibition was slightly exaggerated.  

In light of the Veteran's level of education, his work 
experience, the findings of both the SSA and the Office of 
Personnel Management, and the medical evidence, to include 
the August 2005 VA examination reports, the Board concludes 
that the evidence of record does not support the Veteran's 
contention that he is totally unemployable due to his 
service-connected disabilities or medications taken for them.  
Thus, the criteria for establishing a TDIU are not met.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. 5107(b) (West 2002).
ORDER

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


